DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 7, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that the manometer of Mori (US 2006/0247803) fails to detect a liquid pressure of the processing liquid as an index of concentration. The relationship between the atmospheric pressure measured by a manometer, liquid pressure, and concentration is established in the prior art of Tanaka et al (US 2017/0358470) where it is taught in paragraphs [0058] and [0062] that the concentration is measured and adjusted based on the atmospheric pressure and/or liquid pressure detected in situations where the boiling point must be considered. Tanaka et al further teaches using the bubbling pipe to improve the accuracy of concentration measurement due to boiling point.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shindo et al (US 5,845,660) in view of Mori (US 2006/0247803), and Tanaka et al (US 2017/0358470).

Regarding claim 1:	 The prior art of Shindo et al teaches substrate processing apparatus, comprising: a processing tub (processing vessel 342) configured to store therein a processing liquid in which a substrate (wafer W) is immersed to be processed, the processing liquid including a first component  (HF) and a second component (H2O/water)  having a boiling point (212 F/100C) higher than a boiling point of the first component (67.10F/19.5C) ; an adjusting liquid supply (valves and first controller 422) configured to supply an adjusting liquid configured to adjust a concentration of the second component in the processing liquid into the processing tub, the adjusting liquid including the first component; a controller (control section 420 which comprises controllers 421,422 and CPU 423) configured to control an operation of the substrate processing apparatus; and a liquid-level meter (detector 424) configured to measure a liquid surface height, wherein when an instruction for changing the concentration is received, the controller is configured to calculate the liquid surface height in the processing tub corresponding to the concentration after being changed based on a concentration difference between a set concentration after being changed and a set concentration before being changed, and the controller is further configured to control a supply of the adjusting liquid into the processing tub based on the calculated liquid surface height and a measurement value of the liquid-level meter. See Fig. 3 and col. 17 lines 45-67 and col. 10 line 10-col. 20 line 16.

Shindo et al fails to teach that the concentration meter is specifically a manometer.
 
The prior art of Mori teaches manometer 60 in [0063], [0074], [0087],  [0094] and level sensors 82a, 82b are used to detect parameters of the process fluid.  The manometer is used to detect the concentration of the components as the specific type of concentration meter as suggested by Mori in the apparatus of Shindo  et al.  

	The manometer of Mori does not comprise a bubbling pipe.

The prior art of Tanaka et al in [0058] and [0062], teaches a bubble type liquid level gauge which allows for the accurate measurement of boiling state and back pressure to be considered in situations to ensure accurate concentration and liquid pressure measurements.
The relationship between the atmospheric pressure measured by a manometer, liquid pressure, and concentration is also established in the prior art of Tanaka et al where the concentration is measured and adjusted based on the atmospheric pressure and/or liquid pressure detected in situations where the boiling point must be considered. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Shindo et al with the manometer of Mori using the bubbling pipe as suggested by Tanaka et al where Tanaka et al has established a relationship between concentration, liquid level, back pressure, liquid pressure, and gas pressure when ascertaining the concentration in processing recipes with boiling states to ensure the accuracy of measurements when in the unsteady chemical environment.

Regarding claim 3:	 The prior art of Shindo et al teaches a substrate processing apparatus of Claim 1, further comprising: a concentration meter (Infrared absorptance densitometer 388) configured to measure the concentration, wherein when maintaining the concentration, the controller (control section 420 which comprises controllers 421,422 and CPU 423) is further configured to control the supply of the adjusting liquid into the processing tub based on a difference between a set value of the concentration and a measurement value of the concentration meter.  See Fig. 3 and col. 17 lines 45-67 and col. 10 line 10-col. 20 line 16.

Regarding claims 4 and 20:	

The teachings of Shindo et al were discussed above.
Shindo et al fails to teach that the controller is configured to determine whether the concentration meter is out of order based on measurement value of the liquid level meter.

Mori teaches in liquid level sensors 82a, 82b [0065]. Therein the data is sent to the block controller 11. See the abstract and paragraphs [0040] and [0087] – [0090] of Mori where there is a discussion of an alarm or warning is sent when an abnormality in the data is detected. The motivation to modify the teachings of Shindo et al with the teachings of Mori to comparing the data to the liquid level sensors and making the necessary adjustment to the concentration by adjusting the liquid supply and using an alarm or warning to detect when updates to the processing recipe are necessary based on the concentration and/or liquid level data.. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the teachings of Shindo et al with the teachings of Mori to consider the quality of the measurement of the concentration meters by comparing the data to the liquid level sensors and making the necessary adjustment to the concentration by adjusting the liquid supply.

Regarding claim 5:	The prior art of Shindo et al teaches a substrate processing apparatus of where a concentration meter (infrared absorptance densitometer 388) is configured to measure the concentration, wherein when a breakdown of the concentration meter is detected, the controller is further configured to stop the supply of the adjusting liquid into the processing tub based on a measurement value of the concentration meter and perform the supply of the adjusting liquid into the processing tub based on the measurement value of the liquid-level meter.  See Fig. 3 and col. 17 lines 45-67 and col. 10 line 10-col. 20 line 16.
The suggestion of using a manometer to detect concentration is to use it as alternative to the densitometer of Shindo et al or as addition to the densitometer of Shindo et al. The relationship between the atmospheric pressure measured by a manometer, liquid pressure, and concentration is established in the prior art of Tanaka et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Shindo et al with the manometer of Mori where a bubbling pipe is provided by the suggestions of Tanaka et al.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shindo et al (US 5,845,660) in view of Mori (US 2006/0247803) and Tanaka et al (US 2017/0358470) as applied to claims  1, 3-5, and 20 and in further view of Lee et al (US 2014/0206110).

Shindo et al as modified by the teachings of Mori and Tanaka et al were discussed above.

The modification fails to teach that the concentration meter is specifically a refractometer.

The prior art of Lee et al teaches refractometer in [0049] are used to measure the concentration of a component in the etching solution.  The refractometer is used to detect the concentration of the components as the specific type of concentration meter as suggested by Lee et al in the apparatus of Shindo et al as modified by the teachings of Mori and Tanaka et al. The suggestion of using a manometer as suggested by Mori to detect concentration is to use it as alternative to the densitometer of Shindo et al or as addition to the densitometer of Shindo et al. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Shindo et al as modified by the teachings of Mori and Tanaka et al with the refractometer of Lee et al.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iwama (US 5,887,602)		teaches a cleaning machine with a process bath/tub 211, liquid level sensors 251a-d, controller 260, and a manometer 255 see Fig. 9.

Sasa et al (US 2015/0140485) 	teaches a processing liquid supplying apparatus with a trap tank 81 equipped with a manometer 85.

Nagai et al (US 2018/0247841)	teaches a substrate liquid processing apparatus where pressure detectors 86A and 86B, liquid level meter 44, and liquid level meter 80 is provided with a bubbling line see [0057].

Sato et al (US 2016/0042981) teaches a substrate liquid processing apparatus with a controller 7, concentration sensor 21, and [0043] – [0059] which establishes the relationship between atmospheric pressure, liquid pressure, and concentration.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716